DETAILED ACTION
EXAMINER’S AMENDMENT 
This application is in condition for allowance except for the presence of claims 17-20 directed to Invention II non-elected filed 04/26/2021 without traverse. Accordingly, claims 17-20 have been cancelled.
Reasons for Allowance
Claims 1 and 3-16 are allowed.
Claims 2 and 17-20 are cancelled.
The following is an examiner’s statement of reasons for allowance. 
	Regarding independent claim 1: the prior art didn’t suggest or teach the claimed invention with “performing a cleaning process via an atomic layer deposition system;” in combination with the other elements of the claim.  
Regarding independent claim 11: the prior art didn’t suggest or teach the claimed invention with “forming a gate contact that wraps around and substantially surrounds the top and sides of each the plurality of multichannel ridges along at least a portion of its depth, performing a cleaning process on the transistor structure;” in combination with the other elements of the claim.  
Dependent claims 3-10 and 12-16 are allowed by virtue of their dependency. 
The closest prior art NECHAY (US 2016/0293713 A1; hereinafter ‘Nechay’), OZAKI (US 2012/0091522 A1; hereinafter ‘Ozaki’), and WONG (US 2015/0028345 A1: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                                                                                       
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815